Exhibit 10.69

 

[BORLAND LETTERHEAD]

 

April 23, 2004

 

Brian “Boz” Elloy

 

Re: Amendment to the Amended and Restated Employment Agreement

 

Dear Boz:

 

In connection with the Amended and Restated Employment Agreement (the
“Agreement”) dated February 23, 2004, by and between you and Borland Software
Corporation (“Borland”), the parties hereby agree to amend the Agreement to add
the following provisions:

 

In consideration for your service as Borland’s Senior Vice President of Software
Products, your salary shall be increased to a base salary of $10,576.93 every
two weeks (which equals $275,000 per year), less applicable taxes and other
withholdings in accordance with Borland’s standard payroll practices.

 

In addition, subject to the approval of the Compensation Committee of Borland’s
Board of Directors and/or the full Board of Directors, you will be granted an
option to purchase an additional 110,000 shares of Borland common stock under
Borland’s Stock Option Plans at an exercise price equal to the fair market value
of that stock on your option grant date. Your option will vest over a period of
four years, and will be subject to the terms and conditions of the related
Borland Stock Option Plan and related standard form of stock option agreement,
which you will be required to sign as a condition of receiving the option.

 

In the event that Borland should experience a Change in Control (as that term is
defined in the stock option agreement) and you are terminated other than for
Misconduct or you are Constructively Terminated within twelve (12) months of
such Change in Control, you will receive (i) one hundred percent (100%)
accelerated vesting of the 110,000 share stock option grant proposed in that
certain Amendment to Employment Agreement dated April 23, 2004 and (ii) a
severance payment equal to six (6) months of base salary, less applicable taxes
and other withholdings as determined by Borland’s payroll department.

 

For purposes of this Agreement, “Misconduct” shall mean (i) the commission of
any act of fraud, embezzlement or dishonesty by you, (ii) any unauthorized use
or



--------------------------------------------------------------------------------

disclosure by you of confidential information or trade secrets of Borland’s (or
any parent or subsidiary), (iii) any failure by you to comply with the
requirements of corporate officers as a result of compliance with federal
securities laws, the Sarbanes-Oxley Act of 2002 or Borland’s code of conduct, or
(iv) any other intentional misconduct by you adversely affecting the business or
affairs of Borland (or any parent or subsidiary) in a material manner.

 

For purposes of this Agreement, “Constructive Termination” shall mean any one or
more of the following without your express written consent: (i) the relocation
of the principal place of your employment to a location that is more than (50)
miles from each of Scotts Valley, CA and Cupertino, CA; (ii) any failure by
Borland to pay, or any material reduction by Borland of, your base salary or
benefits (unless reductions comparable in amount and duration are concurrently
made for all other employees of Borland with responsibilities, organizational
level and title comparable to yours); or (iii) in the event that Borland
determines that your services are no longer needed.

 

Other than as expressly modified above, all of the other terms and conditions of
the Agreement dated February 23, 2004 shall remain in full force and effect
without modification.

 

   

Sincerely,

   

Borland Software Corporation

By:

 

/s/ TIMOTHY J. STEVENS

--------------------------------------------------------------------------------

   

Timothy J. Stevens,

   

Sr. Vice President and General Counsel

 

I have read the terms outlined above and confirm that it outlines the terms and
conditions of my employment with Borland.

 

Date: May 3, 2004

  

/s/ BRIAN ELLOY

--------------------------------------------------------------------------------

    

Brian Elloy